Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


ATTACHMENT TO ADVISORY ACTION
2.   	 Applicant's arguments, amendments filed on 8/26/2021 is acknowledged. But the amendment of independent claim 1 has not been entered.  The reason is amended claim 1 having close ended transitional phrase “consisting of” overcomes the rejection of record. However, it changes the scope of the originally filed claims requiring further review and search for further consideration. Therefore, the amendments have not been entered.

Conclusion
3. 	Any inquiry concerning the communication or earlier communications from the examiner should be directed to Bhaskar Mukhopadhyay whose telephone number is (571)-270-1139.
If attempts to reach the examiner by telephone are unsuccessful, examiner’s supervisor Erik Kashnikow, can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For 

/BHASKAR MUKHOPADHYAY/
Examiner, Art Unit 1792